Citation Nr: 0213190	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected residuals of a laceration of the left upper 
eyelid and superior lacrimal canaliculus.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the RO, which 
denied a compensable evaluation for the service-connected 
residuals of a laceration of the left upper eyelid and 
superior lacrimal canaliculus.  The veteran timely perfected 
an appeal of that issue.

As a preliminary matter, the Board notes that the veteran has 
only been granted service connection for the laceration of 
the left upper eyelid and superior lacrimal canaliculus 
residuals of his in-service eye injury, and the evaluation of 
that condition is the only issue before the Board.  However, 
the veteran has raised, and the medical records reflect, a 
number of other problems concerning the left eye.  The 
veteran has alleged that his eye gets red for which he has 
been prescribed antibiotics, and the medical evidence shows 
treatment for various eye-related problems such as 
conjunctivitis, eye irritation, an injury by a finger in the 
left eye, bleach in the eye and a piece of metal in the eye.  
The Board refers these apparent claims for service connection 
for other left eye problems to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
decide the issue on appeal has been accomplished.  

2.  The residuals of a laceration of the left upper eyelid 
and superior lacrimal canaliculus is shown to be no more than 
slightly disfiguring, with no evidence of tenderness, poor 
nourishment or any ulceration. 




CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected residuals of a laceration of the left 
upper eyelid and superior lacrimal canaliculus have not been 
met.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.118 including 
Diagnostic Codes 7800, 7803, 7804, 7805 (2001); 67 Fed. Reg. 
49,596 (Jul. 31, 2002) (to be codified at 38 C.F.R. § 4.118).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the April 2000 rating decision, February 2001 
statement of the case, May 2001 supplemental statement of the 
case, and various correspondence from the RO, the veteran and 
his representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  There is no outstanding 
request for a hearing.  Furthermore, examination and 
treatment records up to 1999, have been associated with the 
claims file.  While the veteran's representative has 
requested a VA examination, the Board finds that an 
examination is not necessary in this case.  As indicated, 
some medical evidence has been associated with the claims 
file, and, given the veteran's assertions, the Board finds 
that such evidence provides an adequate basis for 
consideration of the current claim.  Significantly, none of 
the veteran's complaints have anything to do with the 
service-connected scarring.  Rather, his complaints address 
other claimed residuals of the left eye injury which are not 
currently service-connected; as indicated, those issues have 
been referred to the RO for appropriate action.  Thus, an 
examination is not necessary to make a decision on the claim 
currently before the Board.  The Board also notes that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual background

The veteran was injured in service when he fell against a 
corner of a bench.  He was hospitalized for treatment of a 
laceration of the left upper eyelid, that involved the full 
thickness of the inner aspect of the lid and the distal one-
third of the superior canaliculus.  He was asymptomatic at 
the time of discharge from the hospital. 

Treatment records dated from May 1979 to January 1999 from 
the Greenville Correctional Center, where the veteran 
currently resides, have been associated with the claims file.  
These medical records reflect that the veteran was treated 
for several eye-related problems, including conjunctivitis, 
eye irritation purportedly related to allergic rhinitis and 
other allergic reactions, an injury by a finger in the left 
eye, an injury from laundry bleach being splashed into the 
eyes, and a piece of metal in the left eye; however, there is 
no evidence of any treatment or complaints due to the 
laceration of the upper eyelid and superior lacrimalis.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Service connection is currently in effect for residuals of a 
laceration of the left upper eyelid and superior lacrimal 
canaliculus, rated noncompensably disabling under the 
provisions of 38 C.F.R. § 4.118 Diagnostic Code 7800.  
Diagnostic Code 7800 provides a noncompensable evaluation for 
slight, disfiguring scars of the head, face or neck.  A 10 
percent evaluation requires moderate, disfiguring scars of 
the head, face or neck.  A 30 percent rating is warranted for 
severe, disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 50 percent rating requires 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  

In addition, 38 C.F.R. § 4.118 Diagnostic Code 7804 provides 
a 10 percent rating for superficial scars which are tender 
and painful on objective demonstration.  A 10 percent 
evaluation is also warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. § 4.118 
Diagnostic Code 7803.  Other scars may be evaluated on the 
basis of limitation of function of the part involved.  38 
C.F.R. § 4.118 Diagnostic Code 7805.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  However, If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000). 

Under the new rating criteria, Diagnostic Code 7800 provides 
eight characteristics of disfigurement:  scar 5 or more 
inches in length; scar at least one-quarter inch wide at 
widest part; surface contour of car elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; and skin 
indurated and inflexible in an area exceeding six square 
inches.  A 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  

In addition, the amended Diagnostic Code 7804 provides a 
10 percent rating for superficial scars that are painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  

A 10 percent evaluation is also warranted for superficial, 
unstable scars under the amended Diagnostic Code 7803.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  

Other scars may be evaluated on the basis of limitation of 
function of the part involved pursuant to the amended 
Diagnostic Code 7805.

As noted above, there is simply no evidence, lay or medical, 
that the veteran's laceration residuals are in any way 
disfiguring or disabling.  Indeed, as noted hereinabove, the 
veteran offers no complaints regarding the residuals of the 
laceration itself.  There is no evidence of moderately 
disfiguring scarring, and no evidence of tenderness, pain, 
poor nourishment or repeated ulceration.  Furthermore, there 
is no evidence of limitation of function due to the scarring.  

In addition, the disability picture does not warrant a 
compensable rating under the new criteria because there is no 
evidence that the scarring meets any of the eight 
characteristics of disfigurement; and again there is no 
evidence of painful or unstable scarring.  

As the preponderance of the evidence does not support a 
compensable rating for the veteran's service-connected 
residuals of a laceration of the left upper eyelid and 
superior lacrimal canaliculus.

The Board acknowledges that it is applying the amendments to 
the rating criteria without the veteran having the 
opportunity to present argument regarding those new criteria.  
Nonetheless, the Board finds that the veteran is not 
prejudiced by the Board's doing so.  As noted, the veteran's 
arguments concerning new, underlying disability have been 
referred to the RO for appropriate action.  The veteran has 
not provided any argument regarding the service-connected 
scarring.  It is apparent that the veteran's goal in filing 
this claim was to have those claimed disabilities recognized 
as service-connected.  Inasmuch as the veteran has not 
offered any allegations regarding the service-connected 
scarring, the Board determines that the veteran has not been 
prejudiced by its application of the new rating criteria and, 
in fact, the veteran will be served better by the more 
expeditious treatment of his other claims.  See Bernard, 4 
Vet. App. at 394.


ORDER

A compensable rating for the service-connected residuals of a 
laceration of the left upper eyelid and superior lacrimal 
canaliculus is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

